                                         Case 3:20-cv-01858-EMC Document 81 Filed 12/08/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CISCO SYSTEMS, INC.,                              Case No. 20-cv-01858-EMC
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANT’S
                                   9             v.                                        MOTION TO CERTIFY ORDER FOR
                                                                                           INTERLOCUTORY APPEAL
                                  10     CAPELLA PHOTONICS, INC.,
                                                                                           Docket No. 53
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Cisco Systems, Inc. (“Cisco”) sued Capella Photonics, Inc. (“Capella”) seeking a

                                  15   declaration of noninfringement of Cappela’s patents, and Capella counterclaimed for patent

                                  16   infringement. On August 21, 2020, the Court granted Cisco’s motion for judgment on the

                                  17   pleadings (the “Order”), concluding that Capella cannot seek damages for alleged infringement

                                  18   that took place prior to the reissue of the relevant patents. See Docket No. 48 (“Order”).

                                  19          Pending before the Court is Capella’s motion to certify this Court’s Order granting Cisco’s

                                  20   motion for judgment on the pleadings for interlocutory appeal under 28 U.S.C. § 1292(b). See

                                  21   Docket No. 53 (“Cert. Mot.”). For the following reasons, Cisco’s motion to certify is DENIED.

                                  22                                       I.      BACKGROUND

                                  23          As described in Cisco’s motion for judgment on the pleadings:

                                  24                  The Capella patents describe a purported invention in the field of
                                                      optical communication. In particular, they describe a purportedly
                                  25                  improved “optical add-drop multiplexer.” An “optical add-drop
                                                      multiplexer” is a component in a fiber-optic network that 1) receives
                                  26                  light signals transmitted over optical fibers over different
                                                      wavelength “channels,” 2) removes (“drops”) and inserts (“adds”)
                                  27                  light signals on selected channels while letting the signals on other
                                                      channels “pass through,” and 3) transmits the add and pass-through
                                  28                  channels to the next destination.
                                            Case 3:20-cv-01858-EMC Document 81 Filed 12/08/20 Page 2 of 10




                                   1   Docket No. 35 (“MJOP”) at 2–3 (citations omitted).

                                   2           This is the second lawsuit between the parties. In 2014, Capella alleged infringement of

                                   3   two of its patents by Cisco: Patent Nos. RE42,368 (the “’368 Patent”) and RE42,678 (the “’678

                                   4   Patent”). See Capella Photonics, Inc. v. Cisco Sys., Inc., Case No. 3:14-cv-03348-EMC (N.D.

                                   5   Cal. Feb. 12, 2014). Cisco successfully instituted inter partes review during the prior case,

                                   6   challenging claims of the ’368 Patent and the ’678 Patent. See Docket No. 1 (“Compl.”) ¶¶ 16, 31.

                                   7           As to the ʼ368 Patent, the Patent Trial and Appeal Board (PTAB) issued a final written

                                   8   decision cancelling claims 1-6, 9-13, and 15-22 as obvious over the prior art. Id. ¶ 16; see also

                                   9   Docket No. 26-3 (“’368 IPR Order”). The cancellation was affirmed by the Federal Circuit, after

                                  10   which Capella pursued reissue proceedings for the ’368 Patent, and Patent No. RE47,905 (the

                                  11   “ʼ905 Patent”) was issued on March 17, 2020. Docket No. 26 (“FAC”) ¶ 17–19. Cisco contends

                                  12   that “[d]uring the course of reissue proceedings, Capella represented that claims of the ’905 Patent
Northern District of California
 United States District Court




                                  13   have the same scope as claims of the ’368 Patent that Capella accused Cisco of infringing in the

                                  14   Prior Litigation.” Id. ¶ 4.

                                  15           As to the ’678 Patent, the PTAB also issued a final written decision cancelling claims 1-4,

                                  16   9, 10, 13, 17, 19-23, 27, 29, 44-46, 53, and 61-65 as obvious over the prior art. Id. ¶ 6; see also

                                  17   Docket No. 26-8 (“’678 IPR Order”). The cancellation was also affirmed by the Federal Circuit.

                                  18   Id. ¶ 6. Subsequently, Capella pursued reissue proceedings for the ’678 Patent, and U.S. Patent

                                  19   No. RE47,906 (the “’906 Patent”) was issued on March 17, 2020 (the same day that the ʼ905

                                  20   Patent issued). Id. ¶ 33–34.

                                  21   A.      Procedural Background

                                  22           Cisco sued Capella on March 16, 2020 seeking a declaration that Cisco’s products do not

                                  23   infringe the ’905 and ’906 Patents. See Compl. Cisco amended its complaint on June 1, 2020.

                                  24   See FAC. On June 15, 2020, Capella filed an answer and counterclaim alleging infringement

                                  25   going back to at least 2014, six years prior to the reissuance of the ʼ905 and ʼ906 Patents. See

                                  26   Docket No. 29 (“Countercl.”) ¶ 26.

                                  27           On August 21, 2020, the Court granted Cisco’s motion for judgment on the pleadings,

                                  28   holding that the PTAB’s invalidation of certain claims in the ’368 and ’678 Patents (the “Original
                                                                                         2
                                            Case 3:20-cv-01858-EMC Document 81 Filed 12/08/20 Page 3 of 10




                                   1   Patents”) precludes Capella from recovering pre-issuance damages for Cisco’s alleged

                                   2   infringement of “substantially identical” claims in the ’905 and ’906 Patents (the

                                   3   Reissued Patents”). See Order at 5. On October 12, 2020, Capella filed the pending motion to

                                   4   certify the Order granting Cisco’s motion for judgment on the pleadings for appeal to the Federal

                                   5   Circuit pursuant to 28 U.S.C. § 1292(b). Cert. Mot.

                                   6                                   II.       MOTION TO CERTIFY

                                   7           A party seeking to file an interlocutory appeal must show that (1) the Court’s order

                                   8   “involves a controlling question of law;” (2) “there is substantial ground for difference of opinion”

                                   9   as to the that question; and (3) “an immediate appeal from the order may materially advance the

                                  10   ultimate termination of the litigation.” 28 U.S.C. § 1292(b); see also Reese v. BP Exploration

                                  11   (Alaska) Inc., 643 F.3d 681, 687–88 (9th Cir. 2011).

                                  12           Here, Capella seeks to certify to the Federal Circuit two questions of law that it contends
Northern District of California
 United States District Court




                                  13   are integral to the Court’s holding that the PTAB’s invalidation of certain claims in the Original

                                  14   Patents precludes Capella from recovering pre-issuance damages for the Reissued Patents. Order

                                  15   at 5. First, Capella seeks to appeal the Court’s conclusion that the PTAB’s invalidation of claims

                                  16   in inter partes review has collateral estoppel effect upon district court litigation with respect to the

                                  17   Reissued Patents. Order at 7-8. Second, Capella seeks to appeal the Court’s conclusion that

                                  18   “claims that are substantially identical to previously invalidated claims are also invalid.” Order at

                                  19   5, 9–11.

                                  20           The Court finds that there is no substantial ground for difference of opinion as to either of

                                  21   these questions.1

                                  22   A.      Substantial Grounds for Difference of Opinion.

                                  23           “To determine if a ‘substantial ground for difference of opinion’ exists under § 1292(b),

                                  24   courts must examine to what extent the controlling law is unclear.” Couch v. Telescope Inc., 611

                                  25   F.3d 629, 633 (9th Cir. 2010) (quoting 28 U.S.C. § 1292(b)). A substantial ground for difference

                                  26   of opinion may be found where there is a “novel legal issue[ ] . . . on which fair-minded jurists

                                  27
                                       1
                                  28     Because there is no substantial ground for difference of opinion as to either of these questions,
                                       the Court need not address the other two § 1292 factors.
                                                                                         3
                                            Case 3:20-cv-01858-EMC Document 81 Filed 12/08/20 Page 4 of 10




                                   1   might reach contradictory conclusions,” Reese, 643 F.3d at 688, where there is “an intra-district

                                   2   split” regarding the issue, Asis Internet Servs. v. Active Response Grp., No. C07 6211 TEH, 2008

                                   3   WL 4279695, at *3 (N.D. Cal. Sept. 16, 2008); or “if novel and difficult questions of first

                                   4   impression are presented,” Couch, 611 F.3d at 633 (quoting 3 Federal Procedure, Lawyers Edition

                                   5   § 3:212 (2010)). However, “just because a court is the first to rule on a particular question or just

                                   6   because counsel contends that one precedent rather than another is controlling does not mean there

                                   7   is such a substantial difference of opinion as will support an interlocutory appeal.” Id. Here,

                                   8   Capella has failed to show that there is substantial ground for difference of opinion on either

                                   9   question.

                                  10   B.      First Question: Collateral Estoppel of PTAB Invalidity Decision

                                  11           The Court concluded that the PTAB’s invalidation of claims in inter partes review

                                  12   precludes subsequent litigation over the validity of those claims in district court. Order at 11.
Northern District of California
 United States District Court




                                  13   Capella argues that there are substantial grounds to disagree with the Court’s conclusion that

                                  14   claims which are substantially identical to previously invalidated claims are also invalid because

                                  15   the PTAB only requires a preponderance of the evidence to invalidate a claim during inter partes

                                  16   review, whereas the district court requires clear and convincing evidence of invalidity. Cert. Mot.

                                  17   at 2–3. In other words, according to Capella, a fair-minded jurist could conclude that the PTAB’s

                                  18   decision in an inter partes proceeding does not have preclusive effect on subsequent district court

                                  19   proceedings because the PTAB employs a more liberal evidentiary standard to invalidate claims

                                  20   than the district court.

                                  21           This Court already rejected this legal standard argument in its Order, relying on the Federal

                                  22   Circuit’s controlling decision in XY v. Trans Ova Genetics, which held that “an affirmance of an

                                  23   invalidity finding, whether from the district court or the [PTAB], has a collateral estoppel effect

                                  24   on all pending or co-pending actions.” 890 F.3d 1282, 1294 (Fed. Cir. 2018) (emphasis added).

                                  25   The Court also noted the Federal Circuit’s previous decision in Fresenius USA, Inc. v. Baxter Int’l,

                                  26   Inc., which rejected the notion “that because different standards apply in a PTO reexamination and

                                  27   a validity proceeding before the district court, the patent's invalidation in a reexamination does not

                                  28   have collateral estoppel effect.” 721 F.3d 1330, 1344 (Fed. Circ. 2013). In fact, the panel in
                                                                                         4
                                         Case 3:20-cv-01858-EMC Document 81 Filed 12/08/20 Page 5 of 10




                                   1   Fresenius unequivocally held that “there is no basis for distinguishing between the effects of a

                                   2   final, affirmed court decision determining invalidity and a final, affirmed PTO decision

                                   3   determining invalidity on a pending litigation.” Id.

                                   4          To be sure, Fresenius did not rely on the doctrine of collateral estoppel; it held that

                                   5   following cancellation of the claims, the patent owner “no longer has viable cause of action” in

                                   6   any further proceeding. Id. at 1344–45. But XY did rely expressly on collateral estoppel. See XY,

                                   7   890 F.3d at 1294 (“[W]e find that an affirmance of an invalidity finding, whether from a district

                                   8   court or the Board, has a collateral estoppel effect on all pending or co-pending actions.”

                                   9   (emphasis added)). The argument raised by Capella was also advanced by Judge Newman in his

                                  10   partial dissent from the majority’s opinion in XY:

                                  11                  [W]e need understand no more than the different standards of
                                                      validity in the PTAB and the district court, the different burdens of
                                  12                  proof, and the different standards of appellate review in this court, to
Northern District of California
 United States District Court




                                                      appreciate that inconsistent decisions can be reached in the PTAB
                                  13                  and the district court, all weighing heavily against estoppel. My
                                                      colleagues’ holding that in the event of conflict the administrative
                                  14                  agency's decision “moots” the district court's decision, raises critical
                                                      issues of constitutional balance.
                                  15

                                  16   890 F.3d at 1300 (emphasis added) (Newman, J., concurring in part and dissenting in part). The

                                  17   majority flatly rejected that argument:

                                  18                  We do not find, as the Dissent states, that “in the event of conflict
                                                      the administrative agency's decision ‘moots’ the district court’s
                                  19                  decision.” Dissent at 1301. Rather, we find that an affirmance of an
                                                      invalidity finding, whether from a district court or the Board, has a
                                  20                  collateral estoppel effect on all pending or co-pending actions.
                                  21   XY, 900 F.3d at 1294 (emphasis added). Thus, contrary to Capella’s argument, this holding in XY

                                  22   is not dictum, but an express holding. This Court is not free to disregard that holding.

                                  23          Capella cites no division in Federal Circuit authority on the applicability of collateral

                                  24   estoppel to PTO inter partes review, particularly where the invalidation was upheld by the Federal

                                  25   Circuit on appeal. At best, Capella also argues that other district courts have declined to follow

                                  26   Fresenius and XY. But all of the district court cases that Capella cites are materially

                                  27   distinguishable. For example, in Papst Licensing GmbH & Co., KG v. Samsung Electronics Co.,

                                  28   the Eastern District of Texas explicitly recognized that XY stands for the proposition that “[a] final
                                                                                         5
                                         Case 3:20-cv-01858-EMC Document 81 Filed 12/08/20 Page 6 of 10




                                   1   judgment from the PTAB on the invalidity of a patent claim has an issue-preclusive effect on any

                                   2   pending actions involving that patent.” 403 F. Supp. 3d. 571, 601 (E.D. Tex. 2019) (citing XY,

                                   3   890 F.3d at 1294). That court did not apply collateral estoppel, however, because the invalidity

                                   4   issues before the district court were not identical and were not actually litigated in the prior PTAB

                                   5   inter partes proceedings. Id. (“The parties do not present, and the Court has not found, any

                                   6   binding precedent addressing whether a finding of invalidity under the preponderance of the

                                   7   evidence standard in an IPR collaterally estops invalidity arguments for separate, unadjudicated

                                   8   claims under the clear and convincing standard in a district court.” (emphasis added)).

                                   9          In Sanofi-Aventis U.S. LLC v. Mylan GmbH, another case relied on by Capella, the District

                                  10   of New Jersey denied Mylan summary judgment because the PTAB’s inter partes decision

                                  11   invalidating the claims in Sanofi’s patents did not preclude Sanofi from relitigating the patents’

                                  12   validity in district court. No. 17-9015 (SRC), 2019 WL 4861428, at *1 (D. N.J. Oct. 2, 2019).
Northern District of California
 United States District Court




                                  13   This holding is not a refusal to apply or follow XY, however, because the PTAB’s invalidity

                                  14   decisions in Sanofi-Aventis were “pending before the Federal Circuit” at the time the court denied

                                  15   summary judgment, id., and XY is very clear that only “an affirmance of an invalidity finding,

                                  16   whether from the district court or the [PTAB], has a collateral estoppel effect.” 890 F.3d at 1294.

                                  17   Here, the Federal Circuit did affirm the PTAB’s decisions invalidating the claims in the Original

                                  18   Patents.

                                  19          In fact, the few district courts that have faced similar facts agree with this Court’s

                                  20   conclusion that, under XY and Fresenius, the PTAB’s invalidation of claims in inter partes review

                                  21   precludes subsequent litigation over the validity of those claims in district court. See e.g., Intell.

                                  22   Ventures 1, LLC v. Lenovo Grp. Ltd., 370 F. Supp. 3d 251, 257 (D. Mass. 2019) (concluding that,

                                  23   “under XY and Fresenius, PTAB decisions have a preclusive effect in district court”); Fellowes,

                                  24   Inc. v. Acco Brands Corp., No. 10 CV 7587, 2019 WL 1762910, at *6 (N.D. Ill. Apr. 22, 2019).

                                  25   (“[I]n this case, the differing burdens do not defeat issue preclusion [because t]he Federal Circuit

                                  26   recently held that its affirmance of the PTAB’s invalidity findings has an issue preclusive effect on

                                  27   all pending actions in district courts.” (citing XY, 890 F.3d at 1294)).

                                  28          Accordingly, Capella’s motion to certify this question for interlocutory appeal under 28
                                                                                          6
                                            Case 3:20-cv-01858-EMC Document 81 Filed 12/08/20 Page 7 of 10




                                   1   U.S.C. § 1292(b) is DENIED.

                                   2   C.      Second Question: Claims Substantially Identical to Previously Invalidated Claims Are

                                   3           Also Invalid

                                   4           The Court also concluded that the PTAB’s decision to invalidate certain claims in the

                                   5   Original Patents precludes Capella from asserting not only those claims, but all “substantially

                                   6   identical claims” in the Reissued Patents. Order at 9. In reaching this conclusion, the Court

                                   7   recognized that the Federal Circuit has not spoken directly on whether PTAB decisions have a

                                   8   collateral-estoppel effect in district court on substantially identical unadjudicated claims. Order at

                                   9   5; see also Intellectual Ventures, 370 F. Supp. 3d at 257 (holding that “PTAB decisions have a

                                  10   collateral-estoppel effect in district court on unadjudicated claims that do not ‘materially alter the

                                  11   question of invalidity’” even though “the Federal Circuit has not ruled directly on this precise

                                  12   question” (quoting Ohio Willow Wood, 735 F.3d at 1342)). While the precise issue has not been
Northern District of California
 United States District Court




                                  13   addressed, “the mere presence of a disputed issue that is a question of first impression, standing

                                  14   alone, is insufficient to demonstrate a substantial ground for difference of opinion.” Couch, 611

                                  15   F.3d at 634 (quoting In re Flor, 79 F.3d 281, 284 (2d Cir. 1996)). That is particularly true where,

                                  16   as here, there is ample precedent to support the Court’s conclusion.

                                  17           In its order, the Court cited Ohio Willow Wood, which established that a district court’s

                                  18   summary judgment order invalidating certain patent claims precluded the patent owner from

                                  19   asserting “substantially similar” claims in a subsequent separate action. 735 F.3d at 1342. In

                                  20   doing so, the panel broadly held that collateral estoppel was not limited “to patent claims that are

                                  21   identical” to previously invalidated claims. Id. See also Soverain Software LLC v. Victoria’s

                                  22   Secret Direct Brand Mgmt. LLC, 778 F.3d 1311, 1319 (Fed. Cir. 2015) (“Complete identity of

                                  23   claims is not required to satisfy the identity-of-issues requirement for claim preclusion.”).

                                  24   “Rather, it is the identity of the issues that were litigated that determines whether collateral

                                  25   estoppel should apply.” Ohio Willow Wood, 735 F.3d at 1342; see also MaxLinear, Inc. v. CF

                                  26   CRESPE LLC, 880 F.3d 1373, 1377 (Fed. Cir. 2018) (“[T]he collateral-estoppel effect of an

                                  27   administrative decision of unpatentability generally requires the invalidation of related claims that

                                  28   present identical issues of patentability.” (emphasis added)). In other words, “[i]f the differences
                                                                                          7
                                         Case 3:20-cv-01858-EMC Document 81 Filed 12/08/20 Page 8 of 10




                                   1   between the unadjudicated patent claims and adjudicated patent claims do not materially alter the

                                   2   question of invalidity, collateral estoppel applies.” Id. Therefore, under Ohio Willow Wood, the

                                   3   PTAB’s decision invalidating claims in the Original Patents (the adjudicated claims) would also

                                   4   invalidate any claims that “do not materially alter the question of invalidity” in the Reissued

                                   5   Patents (the unadjudicated claims). Id. Because Capella admitted, at least for purposes of Cisco’s

                                   6   motion for judgment on the pleadings, that the claims in the Reissued Patents are “substantially

                                   7   identical” to the claims in the Original Patents, the Court reached the obvious conclusion that the

                                   8   PTAB’s decision invalidated both sets of claims.

                                   9          Capella concedes that to recover pre-issuance damages under 35 U.S.C. § 252, the

                                  10   invalidated claims and the reissued claims must be “substantially identical.” See R%8FL Carriers,

                                  11   Inc. v. Qualcomm, Inc., 801 F.3d 1346, 1349 (Fed. Cir. 2015). (“A patentee of a patent that

                                  12   survives reexamination is only entitled to infringement damages for the time period between the
Northern District of California
 United States District Court




                                  13   date of issuance of the original claims and the date of issuance of the reexamined claims if the

                                  14   original and the reexamined claims are ‘substantially identical’” (emphases added) (quoting 35

                                  15   U.S.C. § 252 (2012)). Capella now wants to walk back its concession and thread the very fine

                                  16   needle by contending that “original and amended claims can, on the one hand, be ‘substantially

                                  17   identical’ for purposes of § 252 but, on the other hand, not present identical issues of patentability,

                                  18   as required by collateral estoppel.” Cert. Mot. at 13. This is because, according to Capella, the

                                  19   PTAB employs a “broadest reasonable interpretation” standard to construe patent claims for

                                  20   purposes of invalidity, see, e.g., Cuzzo Speed Techs. LLC v. Lee, No. 15–446, 2016 WL 3369425,

                                  21   at *12 (U.S. June 20, 2016), whereas district courts apply the infringement standard articulated in

                                  22   Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Circ. 2015) (en banc) to determine if reissued claims

                                  23   are substantially identical to original claims.

                                  24          But as discussed above, the substantial interest in finality of PTO decisions and the

                                  25   teachings of XY and Ohio Willow Wood foreclose Capella’s argument here. Capella cites no

                                  26   Federal Circuit or even district court authority justifying its attempt to avoid the binding effect of a

                                  27   final PTO ruling invalidating the substantially identical claims of a predecessor patent. Instead,

                                  28   Capella cites only to the PTAB’s decision in Google Inc. v. ContentGuard Holdings, Inc., PTAB
                                                                                          8
                                         Case 3:20-cv-01858-EMC Document 81 Filed 12/08/20 Page 9 of 10




                                   1   No. CBM2015-00040 (P.T.A.B. June 21, 2016) to support its argument. See Docket No. 53-1

                                   2   (“ContentGuard Decision”). In that case, the patentee and challenger were engaged in parallel

                                   3   proceedings before the PTAB and the Eastern District of Texas. Id. at 4, 26. Applying the

                                   4   broadest reasonable interpretation standard, The PTAB invalidated Claim 1 of the patent in its

                                   5   institution decision because the term “meta-right” included “usage rights,” which was anticipated

                                   6   by prior art. Id. at 24, 46. At the patentee’s request, the PTAB then amended Claim 1 using the

                                   7   Eastern District of Texas’s construction of the term “meta-right” in Claim 37, which included the

                                   8   term “usage rights.” Id. at 53, 69. The PTAB also concluded that the amended Claim 37 was

                                   9   substantially identical to the original Claim 1 for purposes of § 252. Id. at 70-72. Therefore,

                                  10   Capella contends, ContentGuard stands for the proposition that an amended claim can be

                                  11   substantially similar to an invalidated claim but remain valid.

                                  12          ContentGuard is materially distinguishable because the patent owner in that case amended
Northern District of California
 United States District Court




                                  13   the invalidated claim before the PTAB issued a final written decision. Here, by contrast, Capella

                                  14   never tried to amend its claims using the process provided for by statute and outlined by the PTAB

                                  15   practice rules, instead appealing to the Federal Circuit—and then to the Supreme Court—after the

                                  16   PTAB issued its final written decision. See ’368 IPR Order; ‘678 IPR Order; Docket No. 26-4

                                  17   (Fed. Cir. Op.); Capella Photonics, Inc. v. Cisco Sys., Inc., 139 S. Ct. 462 (2018). This is

                                  18   significant because, under federal regulations, Capella is “precluded from taking action

                                  19   inconsistent with” the Board’s final decision, including “obtaining in any patent a claim that is not

                                  20   patently distinct from a finally refused or cancelled claim.” 37 C.F.R. 42.73(d)(3)(i) (emphases

                                  21   added). By contrast, the patent owner in ContentGuard was not precluded from attempting to

                                  22   amend the invalidated claim, even if the proposed amendment was different from the PTAB’s

                                  23   initial construction of that claim, because the PTAB had not issued its final written decision

                                  24   cancelling the original patent. In this case, Capella lost its appeal at every level, and now seeks a

                                  25   proverbial second bite of the apple.

                                  26          Not only would Capella’s argument circumvent finality of the PTO rulings, allowing

                                  27   Capella to recover pre-issuance damages for infringement of substantially identical claims in the

                                  28   Reissued Patents, it would contravene the federal patent system’s “carefully crafted bargain for
                                                                                         9
                                         Case 3:20-cv-01858-EMC Document 81 Filed 12/08/20 Page 10 of 10




                                   1   encouraging the creation and disclosure of new, useful, and nonobvious advances in technology

                                   2   and design in return for the exclusive right to practice the invention for a period of years.” Bonito

                                   3   Boats, Inc. v. Thunder Craft Boats, Inc., 489 U.S. 141, 151–52 (1989) (emphasis added). Had

                                   4   Capella disclosed the claims that eventually became the Reissued Patents when filing for Original

                                   5   Patent, the PTAB may not have cancelled the Original Patents in the first place. Its failure to do

                                   6   so, and instead deciding to await the final conclusion of the years-long litigation of the Original

                                   7   Patents before fully disclosing the scope of its claim in seeking reissuance, should not be awarded

                                   8   by permitting pre-issuance damages.

                                   9          Capella, having failed to cite any authority substantiating its position allowing it a second

                                  10   bite of the apple, fails to establish “substantial ground for difference of opinion” as to whether

                                  11   claims herein which are “substantially identical” to claims that were previously invalidated by the

                                  12   PTAB are also invalid.
Northern District of California
 United States District Court




                                  13          Accordingly, Capella’s motion to certify this question for interlocutory appeal under 28

                                  14   U.S.C. § 1292(b) is DENIED.

                                  15                                       III.      CONCLUSION

                                  16          For the foregoing reasons, Capella’s motion to certify this Court’s order granting Cisco’s

                                  17   motion for judgment on the pleadings for interlocutory appeal pursuant to 28 U.S.C. § 1292(b) is

                                  18   DENIED.

                                  19          This order disposes of Docket No. 53.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: December 8, 2020

                                  24

                                  25                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                         10
